I concur in the judgment and add a few words of explanation.
I am troubled by a possibility lurking in the proposition:
"The state must prove the defendant was `the principaloffender' in the aggravated murder (or acted with prior calculation and design) for this aggravating circumstance." (Emphasis added.) Part III C, supra.
The conventional rule is that principals and aiders and abettors stand in the same shoes.2 If the narrow interpretation given "principal" (the direct actor) in this case should revert in some other case to the more conventional definition, then clearly the possibility exists that a defendant's single act may both convict and aggravate.3
Should that occur, double jeopardy becomes a reality and unconstitutional consequences may follow.4
MARKUS and NAHRA, JJ., concur in the foregoing concurring opinion.
2 The fact that the General Assembly intended to equate the prosecution and punishment of principals, aiders, abettors, and procurers is clear from R.C. 2923.03(B), which provides that it is no defense to a charge of complicity that no person with whom the accused was in complicity has been convicted as a principal offender. R.C. 2923.03(A)(2) and (F) provide that one who aids and abets another in committing an offense is guilty of the crime of complicity, and may be prosecuted and punished as if he were the principal offender. State v. Bell (1976), 48 Ohio St.2d 270,278-279 [2 O.O.3d 427].
3 Cf. State v. Silhan (1981), 302 N.C. 223, 261-262,275 S.E.2d 450, 477-478; State v. Cherry (1979), 298 N.C. 86, 113-114,257 S.E.2d 551, 567-568.
4 See State v. Cherry, supra, at 113, 257 S.E.2d at 567:
"Once the underlying felony has been used to obtain a conviction of first degree murder, it has become an element of that crime and may not thereafter be the basis for additional prosecution or sentence." *Page 121